Exhibit 10.1

 

RED ROBIN GOURMET BURGERS, INC.

RESTRICTED STOCK GRANT AGREEMENT

 

This Restricted Stock Grant Agreement (this “Agreement”) between RED ROBIN
GOURMET BURGERS, INC. (the “Corporation”) and [                    ]
(“Participant”) is dated effective [                        ] (the “Date of
Grant”).

 

RECITALS

 

A.                                   The Board has adopted, and the stockholders
have approved, the Red Robin Gourmet Burgers, Inc. 2007 Performance Incentive
Plan (the “Plan”);

 

B.                                     The Plan provides for the granting of
restricted stock awards to eligible participants as determined by the
Administrator; and

 

C.                                     The Administrator has determined that
Participant is a person eligible to receive a restricted stock award under the
Plan and has determined that it would be in the best interest of the Corporation
to grant the restricted stock award provided for herein.

 

AGREEMENT

 

1.                                       Grant of Restricted Stock.

 

(a)                                  Stock.  Pursuant to the Plan, Participant
is hereby awarded [            ] shares of the Corporation’s common stock (the
“Common Stock”), subject to the conditions of the Plan and this Agreement (the
“Restricted Stock”).

 

(b)                                 Plan Incorporated.  Participant acknowledges
receipt of a copy of the Plan, and agrees that, except as contemplated by
Section 12 below, this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.  Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.

 

2.                                       Vesting and Forfeiture.  Participant
shall vest in his or her rights under the Restricted Stock pursuant to the
following schedule (each date upon which vesting occurs being referred to herein
as a “Vesting Date”):

 

Date

 

Number of
Shares Vested

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date.  If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, all unvested Restricted
Stock shall be forfeited immediately on the date that Participant’s employment
or service is terminated and the Participant shall have no further rights with
respect to such Restricted Stock.

 

3.                                       Accelerated Vesting of Restricted
Stock.

 

(a)                                  As provided in Section 7.3 of the Plan, if
the Corporation undergoes a Change in Control Event, any unvested Restricted
Stock held by Participant will become fully vested.  However, if Participant is
designated on the Corporation’s payroll records as a Tier 1 or Tier 2 executive
or above or an executive officer on the date of the Change in Control Event, no
Restricted Stock will vest solely on account of a Change in Control Event unless
such Participant’s employment with the Corporation is terminated without Cause
(as defined below) within the two-year period following such Change in Control
Event.

 

(b)                                 For purposes of this Agreement, “Cause”
means that Participant:

 

(i)                                     has been negligent in the discharge of
his or her duties to the Corporation or any of its Subsidiaries, has refused to
perform stated or assigned duties or is incompetent in or (other than by reason
of a disability or analogous condition) incapable of performing those duties;

 

(ii)                                  has been dishonest or committed or engaged
in an act of theft, embezzlement or fraud, a breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; or has been convicted of a felony or
misdemeanor (other than minor traffic violations or similar offenses);

 

(iii)                               has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or

 

(iv)                              has engaged in unfair competition with, or
otherwise acted intentionally in a manner injurious to the reputation, business
or assets of, the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; has improperly induced a vendor or
customer to enter into, break or terminate any contract with the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; or has induced a principal for whom the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries acts
as agent to terminate such agency relationship.

 

4.                                       Issuance and Limits on
Transferability.  Shares of Restricted Stock shall not be transferable except by
will or the laws of descent and distribution or pursuant to a beneficiary
designation, or as otherwise permitted by Section 5.7 of the Plan.  No right or
benefit hereunder

 

2

--------------------------------------------------------------------------------


 

shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of Participant.  Any purported assignment, alienation,
pledge, attachment, sale, transfer or other encumbrance of shares of unvested
Restricted Stock that does not satisfy the requirements of this Agreement and
the Plan shall, prior to the lapse of the restrictions on such shares pursuant
to Section 2, be void and unenforceable against the Corporation.

 

5.                                       Certificates.  A certificate evidencing
the Restricted Stock shall be issued by the Corporation in Participant’s name,
or at the option of the Corporation, in the name of a nominee of the
Corporation, pursuant to which Participant shall have voting rights and shall be
entitled to receive all dividends until the Restricted Stock is otherwise
forfeited pursuant to the provisions of this Agreement.  The certificate shall
bear a legend evidencing the nature of the Restricted Stock, and the Corporation
may cause the certificate to be delivered upon issuance to the Secretary of the
Corporation or to such other depository as may be designated by the Corporation
as a depository for safekeeping until the Vesting Date or a forfeiture occurs
pursuant to the terms of the Plan and this Agreement.  Upon the request of the
Administrator, Participant shall deliver to the Corporation a stock power,
endorsed in blank, relating to the unvested Restricted Stock.  Upon a Vesting
Date, the Corporation shall cause a new certificate or certificates to be issued
without legend in the name of Participant for the vested Restricted Stock. 
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Restricted Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares.  The Corporation shall not be obligated to issue or deliver any shares
of Restricted Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

 

6.                                       Status of Stock.  Participant agrees
that the Restricted Stock will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  Participant also agrees (i) that the certificates representing
the Restricted Stock may bear such legend or legends as the Corporation deems
appropriate in order to assure compliance with applicable securities laws,
(ii) that the Corporation may refuse to register the transfer of the Restricted
Stock on the stock transfer records of the Corporation if such proposed transfer
would be in the opinion of counsel satisfactory to the Corporation constitute a
violation of any applicable securities law and (iii) that the Corporation may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Restricted Stock.

 

7.                                       Withholding.  In order to comply with
all applicable federal or state income tax laws or regulations, the Corporation
may take such action as it deems appropriate to ensure that all applicable
federal or state payroll, withholding, income or other taxes, which are the sole
and absolute responsibility of Participant, are withheld or collected from
Participant.  In accordance with the terms of the Plan, and such rules as may be
adopted by the Administrator under the Plan, Participant may elect to satisfy
Participant’s federal and state tax withholding obligations arising from the
receipt of, or the lapse of restrictions relating to, the Restricted Stock, by
(i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Corporation, (ii) having the Corporation withhold a
portion of the Restricted Stock otherwise to be delivered having a Fair Market
Value equal to the amount of such taxes, or (iii) delivering to the Corporation
shares of Common Stock already owned by Participant having

 

3

--------------------------------------------------------------------------------


 

a Fair Market Value equal to the amount of such tax withholding.  The delivery
of any shares under the preceding subsection (iii) must have been owned by
Participant for no less than six months prior to the date delivered to the
Corporation if such shares were acquired upon the exercise of an option or upon
the vesting of restricted stock units or other restricted stock.  The
Corporation will not deliver any fractional shares of Common Stock but will pay,
in lieu thereof, the Fair Market Value of such fractional shares of Common
Stock.  Participant’s election must be made on or before the date that the
amount of tax to be withheld is determined, or else the Corporation shall be
entitled to elect the method in which Participant’s federal and state
withholding obligations shall be satisfied.

 

8.                                       Tax Election.  The Corporation has
advised Participant to seek Participant’s own tax and financial advice with
regard to the federal and state tax considerations resulting from Participant’s
receipt of Restricted Stock pursuant to this Agreement.  Participant is making
Participant’s own determination as to the advisability of making a
Section 83(b) election with respect to the Restricted Stock.  Participant
understands that the Corporation will report to appropriate taxing authorities
the payment to Participant of compensation income either (i) upon the vesting of
the Restricted Stock or (ii) if Participant makes a timely
Section 83(b) election, as of the Date of Grant.  Participant understands that
he or she is solely responsible for the payment of all federal and state taxes
resulting from this grant of Restricted Stock.  With respect to tax withholding
amounts, the Corporation has all of the rights specified in Section 7 of this
Agreement and has no obligations to Participant except as expressly stated in
Section 7 of this Agreement.

 

9.                                       Binding Effect.  This Agreement shall
bind Participant and the Corporation and their beneficiaries, survivors,
executors, administrators and transferees.

 

10.                                 No Guarantee of Continued Position.  This
Agreement is not a contract for employment and nothing herein shall supersede or
amend the terms of any employment agreement between the Corporation and
Participant or imply that Participant has a right to continued employment with
the Corporation.

 

11.                                 Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to conflict of law principles thereunder.

 

12.                                 Conflicts and Interpretation.  In the event
of any conflict between this Agreement and the Plan, this Agreement shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Administrator has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

13.                                 Amendment.  The Corporation may modify,
amend or waive the terms of the Restricted Stock award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of Participant without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
Prior to the effectiveness

 

4

--------------------------------------------------------------------------------


 

of any modification, amendment or waiver required by tax or accounting rules,
the Corporation will provide notice to Participant and the opportunity for
Participant to consult with the Corporation regarding such modification,
amendment or waiver.  The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 

[Signature Page Follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Grant
Agreement as of the date first written above.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------